Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 22, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161104
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 161104
                                                                    COA: 351897
                                                                    Kalkaska CC: 18-004179-FH
  RYAN RICHARD RAPOZA,
           Defendant-Appellant.

  _________________________________________/

         By order of September 11, 2020, the prosecuting attorney was directed to answer
  the application for leave to appeal the January 17, 2020 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 22, 2020
           s1214
                                                                               Clerk